Citation Nr: 1815120	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the VA RO in Columbia, South Carolina.  

This appeal has previously been before the Board, most recently in July 2017, when it remanded the Veteran's claim in order to obtain an additional etiological opinion.  Such an opinion was rendered in September 2017.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's migraine headache disability did not originate during service or within one year of discharge from service, is not otherwise etiologically related to service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a migraine headache disability have not been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in December 2006, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, personnel records, and post-service medical records have been obtained, to the extent available.  The Veteran's representative, in January 2018, argued that the Board should again remand the Veteran's claim in order to attempt to obtain police reports, medical treatment records, or other examinations associated with the Veteran's in-service motor vehicle accident (MVA).  The Board disagrees.  The Veteran's service treatment records, which indeed show medical treatment following the MVA, and personnel records have been associated with the Veteran's claims file.  These records show that while the Veteran consistently sought treatment for left shoulder pain following the in-service MVA, he never complained in-service of headache pain associated with the MVA.  An additional remand seeking out police reports and treatment records that may not even exist would only delay the ultimate disposition of the Veteran's claim, with no reasonable possibility of substantiating the claim.  

The Veteran has received a number of examinations addressing his migraine headache disability, most recently in September 2017.  The Board finds that the existing medical evidence of record adequately addresses the likely etiology of the Veteran's migraine headache disability.  Thus, the Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran participated in a hearing before the Board in August 2010, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran claims that he suffers from migraine headaches either as the direct result of his active duty service or as the secondary result of his service-connected left shoulder disability.  With that said, there is some suggestion in the evidence that the Veteran's migraine headaches may have pre-existed his active duty service.  The Board will therefore first discuss the presumption of soundness.

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  Only conditions recorded in examination reports are to be considered as noted.  38 U.S.C. § 1132; 38 C.F.R. § 3.304(b) (2017).  A history of pre-service existence of a condition recorded at the time of examination does not constitute a notation of the condition.  38 C.F.R. § 3.304(b)(1).  While a history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of that condition, that history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).  

Considering whether the Veteran was in sound condition at service entrance, in the November 1974 Report of Medical History conducted at the Veteran's entrance into service, the Veteran reported that he had experienced a history of frequent or severe headache.  The Veteran's September 1974 entrance examination showed that all of the Veteran's systems, including his head, his vascular system, and his neurologic system, were normal.  With only a reported history of experiencing certain symptoms and no diagnosed condition on the Veteran's entrance examination, the Board finds that a migraine headache disability was not noted at the time of entrance into service.  Thus, upon review of the evidence of record, the Board finds that the presumption of soundness on induction attaches.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

With that said, the Board acknowledges the October 2014 and February 2017 opinions stating that the Veteran indeed had a headache disability that clearly and unmistakably preexisted the Veteran's service.  This finding was based only on the Veteran's self-reported history of headache at the time of his entrance into service.  Furthermore, the Veteran himself, during his August 2010 hearing before the undersigned, reported that the headaches that he had experienced before service did not relate to the migraine headaches that he experienced after service.  Thus, despite the finding of the October 2014 examiner, without other clear and convincing medical evidence demonstrating the presence of the Veteran's headache disability before his entrance into service in November 1974, the Board concludes that this opinion alone does not constitute clear and unmistakable evidence indicating that a headache disability pre-existed service, and the presumption of soundness has not been rebutted.  

With the Veteran presumed to be in sound condition at induction, the Board's analysis turns to whether the Veteran's headache disability is the result of active duty military service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  To the extent that a migraine headache disability is an organic disease of the nervous system, it is a chronic disease, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service incurrence will be presumed for a migraine headache disability if manifested to a compensable degree within the year after active service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may additionally be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, in the Veteran's November 1974 Report of Medical History, the Veteran indicated that he had experienced frequent or severe headache.  The Veteran's September 1974 entrance examination showed that all of the Veteran's systems, including his head, his vascular system, and his neurologic system, were normal.  In November 1974, the Veteran complained of a one-year history of experiencing occasional dull headaches that occurred while watching television.  A clinician diagnosed the Veteran with headaches secondary to ocular strain.  In July 1975, the Veteran was involved in a MVA that resulted in the dislocation of his left shoulder.  In January 1976, the Veteran complained of a one-week history of headache; the Veteran stated that he had the same headaches before entering service.  In May 1976, the Veteran complained of a one-week history of headache with blurred vision.  In a September 1977 Report of Medical History, the Veteran denied having, or ever having had, frequent or severe headaches.  The Veteran's September 1977 separation examination showed that all of the Veteran's systems, including his head, his vascular system, and his neurologic system, were normal.  

Following service, in a February 1978 Report of Accidental Injury, the Veteran stated that the car flipped during his in-service MVA, and he experienced pain in his shoulder immediately afterwards.  In October 1991, a clinician noted that the Veteran did not have headache pain.  In May 1996, the Veteran complained of headache pain, and he reported having a history of headache pain.  A clinician assessed the Veteran with possible cluster headaches.  In October 2001, the Veteran indicated that he had experienced a four-year history of frontal headaches.  In January 2002, the Veteran stated that he experienced migraine headaches as a result of the tension and pain in his left shoulder.  The Veteran complained to a clinician of frontal headaches.  

The Veteran filed his claim of entitlement to service connection in June 2006.  In November 2006, the Veteran indicated that he "hit [his] head a lot" during his in-service MVA.  In January 2007, the Veteran denied having a headache.  In February 2009, the Veteran stated that during his in-service MVA, the car flipped seven or eight times, and he was ejected from the car and hit his head.  During his August 2010 hearing before the undersigned, the Veteran stated that he began to experience migraine headaches after his in-service MVA.  The Veteran indicated that he mentioned his headaches to the clinician who examined him at his separation from service.  

In January 2011, the Veteran complained of experiencing up to four migraine headaches weekly.  The Veteran underwent a VA examination in January 2011, at which time the Veteran complained of progressively worsening headaches since his in-service MVA.  The examiner found that it was less likely than not that the Veteran's headache disability was related to his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran complained of headaches before entering service.  Although the Veteran indeed experienced an MVA in-service, the examiner noted that the Veteran complained afterwards only of symptoms relating to his left shoulder, and not headache symptoms.  The Veteran did not complain of headaches at the time of his separation from service.  The examiner further found that the Veteran's post-service treatment records did not document an ongoing headache disability.  

In October 2014, an examiner stated that the Veteran's headache disability clearly and unmistakably pre-existed the Veteran's service, but such disability was clearly and unmistakably not aggravated by his active duty service.  The examiner noted that the Veteran's separation examination did not mention a headache disability, the Veteran did not receive ongoing treatment for headaches following service, and the Veteran did not receive medical treatment that was specific to his headaches.   For the reasons set forth above, the Board places little weight in this finding because the Board has presumed the Veteran to be in sound condition at his induction into service.  

In August 2016, an examiner diagnosed the Veteran with a migraine headache disability.  The examiner opined that it was less likely than not that the Veteran's headache disability was related to his active duty service.  As a rationale for this opinion, the examiner noted that a treatment record from 2001 indicated that the Veteran had an onset of headache pain around 1997.  The examiner noted that the Veteran separated from service in 1977.  The Veteran's service treatment records did not otherwise support an onset of a headache disability in-service.  

In February 2017, an examiner stated that the Veteran's headache disability clearly and unmistakably pre-existed the Veteran's service, but such disability was clearly and unmistakably not aggravated by his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran was not diagnosed with migraine headaches before active duty service.  Instead, the examiner noted the November 1974 notation indicating that the Veteran experienced a one-year history of dull headache pain.  The examiner noted the Veteran's in-service complaints of headache pain in January 1976 and May 1976.  The examiner noted that the Veteran had not been diagnosed with migraine headaches in-service.  As a result, the examiner found that it was clear and unmistakable that the Veteran's headaches were not aggravated by active duty service.  For the reasons set forth above, the Board places little weight in this finding because the Board has presumed the Veteran to be in sound condition at his induction into service.  

In September 2017, an examiner opined that it was less likely than not that the Veteran's service-connected left shoulder disability caused or aggravated his migraine headache disability.  As a rationale for this opinion, the examiner noted that the Veteran suffered from frontal headaches, which were not anatomically caused by a shoulder disability.  Instead, such disability was more likely caused by stress, ocular difficulties, vascular problems, or increased spinal fluid pressure.  

Turning to an evaluation of these facts, the record shows that the Veteran has been diagnosed with a chronic migraine headache disability.  The record further shows that the Veteran complained of headache pain in-service and experienced an in-service MVA.  The Veteran is otherwise service connected for a left shoulder disability.  Thus, the record shows a current disability, an in-service event, and a service-connected disability.  What remains to be demonstrated, however, is a relationship between the Veteran's current migraine headache disability and either his military service or his service-connected left shoulder disability.

The medical evidence weighs against a finding that the Veteran's migraine headaches are related to his service.  The January 2011 and August 2016 examiners, upon consideration of the evidence of the record, found that the Veteran's migraine headache disability was less likely than not related to his active duty service.  The September 2017 examiner, upon consideration of the evidence of the record, found that the Veteran's service-connected left shoulder disability did not cause or aggravate his migraine headaches.  The Board otherwise finds that the weight of the clinical evidence does not support a finding that the Veteran's migraine headaches are connected either to his active duty service or to his service-connected left shoulder disability.  

To the extent that the Veteran believes that his migraine headaches are related to his service or to his service-connected left shoulder disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing headache symptoms.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a migraine headache disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's migraine headache disability is related either to his service or to his service-connected left shoulder disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, because such evidence was provided by medical professionals and concerned the functioning of the Veteran's vascular and neurological systems, the functioning of which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his migraine headache disability, and it finds that he has not done so.  The record contains no complaints relating to headache pain until 1996, approximately 19 years after the Veteran separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Moreover, before the Veteran's current claim for benefits, he reported experiencing a shorter history of headache pain than he now claims.  For example, in October 2001, the Veteran claimed to have experienced a four-year history of headache pain.  The Board places great weight on the probative value of such statements both because they were offered in an attempt to receive appropriate medical care, and because they were offered more contemporaneously in time to the first onset of symptoms.  The Veteran's more recent statements describing a continuity of symptoms since service lack credibility, given both his previous statements to clinicians and the long period of time between service and his first complaint of symptoms.  Furthermore, at the time of his separation from service, the Veteran denied ever having experienced headache pain, and all relevant systems were normal at the time of the Veteran's separation from service, thereby providing contemporaneous evidence against a finding that he had a migraine headache disability at that time, or continuously since service.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a migraine headache disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a migraine headache disability.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







(Continued on the next page)

ORDER

Service connection for migraine headaches is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


